Title: [Diary entry: 4 June 1791]
From: Washington, George
To: 

Saturday 4th. Left Mr. Gatewoods about half after Six oclock and between his house & the Ferry passed the line which divides the States of Virginia and No. Carolina—dining at one Wisoms 16 Miles from the Ferry, lodged at Hallifax old Town. The Road from Dix’ ferry to Wisom’s, passes over very hilly (& for the most part) indifferent land, being a good deal mixed with pine though it is said here that pine when mixed with Oak, & more especially with hiccory is not indicative of a poor Soil. From Wisom’s to Hallifax old Town the Soil is good, & of a reddish cast. Having this day passed the line of No. Carolina, and of course finished my tour thro’ the three Southernmost States a general description of them may be comprised in the few following words. From the Sea board to the falls of all the Rivers which water this extensive region, the lands, except the Swamps, on the Rivers, and the lesser streams which empty into them; & the interval lands higher up the Rivers is, with but few exceptions, neither more nor less than a continued pine barren very thinly inhabited. The part next the Sea board, for many miles, is a dead level & badly watered. That above it is hilly & not much better watd. but if possible, less valuable on account of its hilliness and because they are more inconvenient to Market supposing them as capable as the lands below of producing Beef Porke Tar, pitch & Turpentine. The Lands above the falls of the several Rivers from information, and as far as my own observation has extended, is of a very superior kind from these being of a greasy red, with large oaks, intermixed with hiccory Chestnut

&ca. producing, Corn Tobo., Wheat, Hemp & other articles in great abundance & are generally thickly inhabited comparitively speaking with those below. In the lower Country (next the Seaboard) in the States of So. Carolina & Georgia, Rice, as far up as the low Swamps extend is almost the sole article that is raised for market; Some of the planters of which, grow as much Corn as, with the Sweet Potatoes, support their people; The middle Country—that is—between the Rice lands and the falls of the Rivers & a little above them, is cultivated chiefly in Corn & Indigo and the upper Country in Tobacco, Corn, Hemp & in some degree the smaller grains. It is nearly the same in No. Carolina, with this difference however that, as not much rice is planted there, especially in the Northern parts of the State, Corn, some Indigo, with naval Stores & Porke, are substituted in its place, but as Indo. is on the decline Hemp, Cotton &ca. are comg. in its place. The Inland navigations of the Rivers of these three States, may be improved (according to the ideas I have formed of the matter) to a very extensive degree—to great & useful purpose and at a very moderate expence compared with the vast utility of the measure; inasmuch as the falls in all of them are trifling and their lengths great; (quite to the Mountns.) penetrating the Country in all directions by their lateral branches and in their present State except at the falls wch. as has been observd before are trifling except that of the Pedee navigable for vessels carrying sevl. Hhds. of Tobo. or other Articles in proportion. The prices at which the Rice lands in the lower parts of the ⟨st.⟩ are held is very great—those of them wch. have been improved, comd. from 20£ to 30£ Sterlg. £50 has been given for some and from £10 to 15 is the price of it in its rude state. The Pine barrens adjoining these sell from one to two dollars pr. Acre according to Circumstances. The interval Lands on the River below the falls, & above the Rice Swamps also command a good price but not equal to the abe. & the pine barrens less than those below. The lands of the upper Country sell from 4 to 6 or 7 dollars according to the quality and Circumstances thereof. In the upper part of No. Cara. Wheat is pretty much grown, & the Farmers seem disposed to try Hemp but the Land Carriage is a considerable drawback having between 2 & 300 Miles to carry the produce either to Chs. Town, Petersburgh or Wilmington wch. are their three great Marts though of late Fayettesville receives a gd. deal of the bulky Articles & they are water borne from thence to Wilmington.  Excepting the Towns, (and some Gentlemens Seats along the Road from Charleston to Savanna) there is not, within view of the whole road I travelled from Petersburgh to this place, a single house which has anythg. of an elegant appearance. They are altogether of Wood & chiefly of logs—some indd. have brick chimneys but generally the chimnies are of Split sticks filled with dirt between them. The accomadations on the whole Road (except in the Towns, and even there, as I was informed for I had no opportunity of Judging, lodgings having been provided for me in them at my own expence) we found extremely indifferent—the houses being small and badly provided either for man or horse; though extra exertions when it was known I was coming, wch. was generally the case, were made to receive me. It is not easy to say on which road—the one I went or the one I came—the entertainment is most indifferent—but with truth it may be added, that both are bad, and to be accounted for from the kind of travellers which use them; which with a few exceptions only on the uppr. Rd. are no other than Waggoners & families removing; who, generally, take their provisions along with them. The people however appear to have abundant means to live well the grounds where they are settled yielding grain in abundance and the natural herbage a multitude of meat with little or no labr. to provide food for the support of their Stock—especially in Georgia where it is said the Cattle live through the winter without any support from the owners of them. The manners of the people, as far as my observations, and means of information extended, were orderly and Civil. And they appeared to be happy, contented and satisfied with the genl. governmt. under which they were placed. Where the case was otherwise, it was not difficult to trace the cause to some demago[g]ue, or speculating character. In Georgia the dissatisfied part of them at the late treaty with the Ck. Indians were evidently Land Jobbers, who, Maugre every principle of Justice to the Indians & policy to their Country would, for their own immediate emolument, strip the Indns. of all their territory if they could obtain the least countenance to the measure. But it is to be hoped the good sense of the State will set its face against such diabolical attempts: And it is also to be wished and by many it was said it might be expected—that the Sales by that State to what are called the Yazoo Companies would fall through. The discontents which it was supposed the last Revenue Act

(commonly known by the Excise Law) would create subside as fast as the law is explained and little was said of the Banking Act. 